DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vagt (U.S. Patent Publication No. 2007/0254536).
Regarding claim 1, in Figure 1, Vagt discloses a system for reducing leakage at a pressure barrier in a meter, the system comprising: first and second gaskets (top and bottom sealing elements 33): a flexible circuit (7) having variable thicknesses, such that a thicker portion (30, 31) of the flexible circuit is provided between the first and second gaskets; and a mounting plate (4) on the flexible circuit, the mounting plate compressing the flexible circuit between the first and second gaskets on.a non-pressurized side of the pressure barrier of the meter (Figure 1). 
Regarding claim 2, Vagt discloses wherein the flexible circuit comprises first and second thicknesses, the first thickness being less than the second thickness; wherein a 
Regarding claim 3, Vagt discloses wherein a thickness of the flexible circuit tapers from a largest thickness to a smallest thickness, the largest thickness being less than the smallest thickness; wherein a portion of the flexible circuit having the largest thickness is compressed between the first and second gaskets; and wherein an outer edge of the portion of the flexible circuit having the largest thickness is free of at least adhesive and solder mask (Figure 1).
Regarding claim 4, Vagt discloses wherein provision of the thicker portion of the flexible circuit between the first and second gaskets provides a substantially reduced leakage path (Figure 1).
Regarding claim 5, Vagt discloses wherein the meter is a gas meter and wherein during testing of the system no substantial leak is detected up to at least about 120psi (Figure 1).
Regarding claim 6, Vagt discloses wherein the system provides at least six limes more leak tightness against internal pressure relative to conventional systems (Figure 1).
Regarding claim 7, in Figure 1, Vagt discloses a feathered flexible circuit for use in a meter, the feathered flexible circuit comprising: a flexible circuit (7) having variable thicknesses, a thicker portion (30, 31) of the flexible circuit being provided between first and second gaskets (top and bottom sealing elements 33) to decrease a leakage path 
Regarding claim 8, Vagt discloses wherein the flexible circuit is mounted using a mounting plate on the flexible circuit, the mounting plate configured to compress the flexible circuit between the first and second gaskets on a non-pressurized side of the pressure barrier of the meter (Figure 1).
Regarding claim 9, Vagt discloses wherein the flexible circuit comprises first and second thicknesses, the first thickness being less than the second thickness; wherein a portion of the flexible circuit having the second thickness is compressed between the first and second gaskets; and wherein an outer edge of the portion of the flexible circuit having the second thickness is free of at least adhesive and solder mask (Figure 1).
Regarding claim 10, Vagt discloses wherein a thickness of the flexible circuit tapers from a largest thickness to a smallest thickness, the largest thickness being less than the smallest thickness; wherein a portion of the flexible circuit having the largest thickness is compressed between the first and second gaskets; and wherein an outer edge of the portion of the flexible circuit having the largest thickness is free of at least adhesive and solder mask (Figure 1).
Regarding claim 11, Vagt discloses wherein provision of the thicker portion of the flexible circuit between the first and second gaskets provides a substantially reduced leakage path (Figure 1).
Regarding claim 12, Vagt discloses wherein during testing of a meter including the flexible circuit no-substantial leak is detected up to at least about 120psi (Figure 1).

Regarding claim 14, Vagt discloses wherein the meter comprises a gas meter (Figure 1).
Regarding claim 15, in Figure 1, Vagt discloses a gas meter having a pressure barrier therein, the gas meter comprising: first and second gaskets (top and bottom sealing elements 33) on a non-pressurized side of the pressure barrier; a flexible circuit (7) having variable thicknesses, such that a thicker portion (30, 31) of the flexible circuit is provided between the first and second gaskets: and a mounting plate (4) on the flexible circuit, the mounting plate compressing the flexible circuit between the first and second gaskets on a non-pressurized side of the pressure barrier of the gas meter (Figure 1).
Regarding claim 16, Vagt discloses wherein the flexible circuit comprises first and second thicknesses, the first thickness being less than the second thickness; wherein a portion of the flexible circuit having the second thickness is.compressed between the first and second gaskets; and wherein an outer edge of the portion of the flexible circuit having the second thickness is free of at least adhesive and solder mask (Figure 1).
Regarding claim 17, Vagt discloses wherein.a thickness of the flexible circuit tapers from a largest thickness to a smallest thickness, the largest thickness being less than the smallest thickness; wherein a portion of the flexible circuit having the largest thickness is compressed between the first and second gaskets: and wherein an outer 
Regarding claim 18, Vagt discloses wherein provision of the thicker portion of the flexible circuit between the first and second gaskets provides a substantially reduced leakage path (Figure 1).
Regarding claim 19, Vagt discloses wherein during testing of the gas meter no substantial leak is detected up to at least about 120psi (Figure 1).
Regarding claim 20, Vagt discloses wherein the gas meter provides at least six times more leak tightness against internal pressure relative to conventional gas meters (Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847